Citation Nr: 0102912	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre 
syndrome with secondary hearing loss and impotence. 

2.  Entitlement to a compensable rating for residuals of an 
injury to the right elbow.

3.  Entitlement to an evaluation in excess of 10 percent for 
a residuals of a wound to the dorsum of the left hand 
involving Muscle Group IX. 

4.  Entitlement to a compensable rating for residuals of a 
wounds to the third and fifth fingers of the right hand, to 
include scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 1999, the veteran filed a claim of entitlement to 
service connection for hearing loss on a direct basis.  This 
issue is not ripe for appellate review.  It is referred to 
the RO for appropriate action. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). ).  Inasmuch as the RO found the appellant's 
claim of service connection for Guillain-Barre syndrome with 
secondary hearing loss and impotence to be not well grounded, 
certain aspects of the new law specifically apply to this 
case.

Service medical records reflect that the veteran was treated 
in January, February and July 1943 for symptoms that were 
initially thought to be symptoms of malaria.  Malaria was 
diagnosed at a field hospital in mid-January.  On discharge 
from hospitalization from late January to mid-February 1943, 
the diagnosis was the following: No disease; convalescent 
from acute, unclassified malaria that was diagnosed at a 
field hospital; smear negative at this hospital.  In July 
1943, the veteran was hospitalized for a fever of unknown 
origin, possible malaria.  The discharge diagnosis was 
dengue.  Shortly after the veteran's separation from service, 
service connection was granted for multiple disabilities 
including malaria.   

The veteran has a post-service history of Guillain-Barre 
syndrome and he is claiming, in essence, that the disorder 
diagnosed in service as malaria was actually Guillain-Barre 
syndrome.  At his October 2000 Board hearing in Washington, 
DC he testified that Dr. Matthews, a VA doctor, told him that 
he did not have malaria and that the in service symptoms that 
were thought to be related to malaria, were symptoms of 
Guillain-Barre syndrome although Guillain-Barre was unknown 
at the time.  Transcript, pp.8-9.  He also testified that he 
was currently being treated at the Phoenix, Arizona, VA 
Medical Center.  The RO had made two requests for records 
from that medical facility, one for the period from April 
1996 to March 1997 and another from April 1997 to the 
present.  In regard to the earlier period, the RO was advised 
that no such records were available.  With regard to the 
latter period, the request was not answered.  

It is also noted that the veteran has submitted copies of 
letters he wrote to the Los Angeles, California, VA RO in 
October 1991 and January 1995.  In his January 1995 letter, 
he noted that the Los Angeles RO sent a letter to him on 
January 6, 1995; however, a January 6, 1995, letter is not of 
record.  Inasmuch as the veteran previously lived within the 
jurisdiction of the Los Angeles RO, it must be determined 
whether that office has a file on the veteran.

In regard to the veteran's right elbow disability, the 
representative noted in a September 1999 statement that X-
rays of the right elbow taken in conjunction with the July 
1998 VA examination revealed slight osteoporosis.  Also, the 
representative argued that the degenerative changes of the 
hands found on X-rays during the July 1998 VA examination 
warranted a separate rating for degenerative changes in the 
left second metacarpal phalangeal joint and a higher rating 
for the right hand disability based on degenerative changes 
in the right fifth digit.  Accordingly, the issues of 
entitlement to service connection for osteoporosis of the 
right elbow and for degenerative changes in the left second 
digit and the right fifth digit have been raised.  These 
issues are inextricably intertwined with the issues on 
appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated symptoms of 
his Guillain-Barre syndrome and any hand 
or right elbow disorders since active 
service.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
The RO should advise the appellant that he 
should request a written statement from 
any private medical professional who has 
linked the Guillain-Barre syndrome to 
active service since no such link has been 
stated in the medical evidence now of 
record.  In any event, the RO should 
obtain any additional identified relevant 
records from the Phoenix, Arizona, VA 
Medical Center.  The RO also should 
contact Dr. Matthews at that medical 
facility and advise that if he has an 
opinion as to whether the veteran's 
Guillain-Barre syndrome is related to 
active service, including the notations of 
malaria in service, he should express the 
opinion in writing, stating the facts 
relied upon and the medical basis for the 
opinion.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

3.  The RO should ask the Los Angeles, 
California, VA RO to provide any relevant 
documents pertaining to the veteran that 
may be at that RO.  They should respond in 
the negative if nothing is found there.  
Thereafter, the Phoenix RO should comply 
with notice provisions of the VCAA of 
2000.  

4.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to assess the current 
residuals of the in-service injury to the 
right elbow and the in-service wounds to 
the hands.  The claims folder, to include 
evidence obtained  pursuant to this 
remand, and a copy of this remand, should 
be made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  

The examiner should note whether any 
scarring on the dorsum of the left hand or 
the third or fifth fingers of the right 
hand is poorly nourished with repeated 
ulceration or is tender and painful on 
objective demonstration.  The examiner 
should identify each muscle group, if any, 
affected by the shell fragment wounds of 
the hands and then comment on the degree 
of any muscle damage (e.g., slight, 
moderate, moderately severe or severe).  
The examiner also should indicate whether 
any degenerative changes in the hands 
found on X-rays are likely related to the 
in-service shell fragment wounds of the 
hands and, if so, specifically report 
active and passive ranges of motion of the 
affected digits, indicating at what point, 
if any, in degrees of motion, the veteran 
experiences painful motion. The examiner 
also should indicate whether any 
osteoporosis found on X-rays is likely 
related to the in-service right elbow 
injury.  The examiner should specifically 
report active and passive ranges of motion 
of the right elbow, indicating at what 
point, if any, in degrees of motion, the 
veteran experiences painful or limited 
motion due to the service-connected 
disability.  The examiner should also 
render an opinion on the extent, if any, 
of any fatigue, weakness, functional 
impairment, impaired coordination or pain 
in the right elbow and hands, from the 
service-connected disability, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  Thereafter, the veteran should be 
afforded a comprehensive VA neurological 
examination to assess the etiology of his 
Guillain-Barre syndrome.  The claims 
folder, to include evidence obtained 
pursuant to this remand, and a copy of 
this remand, must be made available to 
the examiner, the review of which should 
be acknowledged in the examination 
report.  Any indicated studies should be 
performed, and the examiner should obtain 
a complete history from the veteran of 
his symptomatology.  The examiner should 
provide an opinion as to the following: 
Based on the service medical records, 
relevant post-service medical evidence, 
and the veteran's subjective history, (1) 
is it at least as likely as not that the 
disorder now diagnosed as Guillain-Barre 
syndrome is the disorder that was noted 
during service as malaria or is otherwise 
shown to have had its onset during 
service; (2) if Guillain Barre syndrome 
had its onset during service, would all 
subsequent episodes be related to the 
original one; (3) if Guillain Barre 
syndrome did not have its onset during 
service, when was it first manifested.  
The examiner should specifically comment 
on whether the symptoms for which the 
veteran was treated in January, February 
and July 1943 were the initial 
manifestations of the current Guillain-
Barre syndrome.  The examiner should note 
the evidence and medical principles 
supporting the conclusion reached and not 
rely on speculation.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

6.  The RO should then review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
they should be returned to the examiners 
as inadequate.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  Based on the entire 
evidentiary record, the RO should then 
readjudicate the issues on appeal and also 
adjudicate the issues of service 
connection for osteoporosis of the right 
elbow and degenerative changes of the 
hands.  For any new issues that are 
adjudicated, the veteran must be notified 
of the need to file a notice of 
disagreement if he disagrees.  If any 
benefit sought on appeal remains denied, 
the veteran and the representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


